SUPERVISORY AGREEMENT

 

This Supervisory Agreement (Agreement) is made this June 17, 2009 (Effective
Date), by and through Roebling Bank, Roebling, New Jersey, OTS Docket No. 06923
(Association) and the Office of Thrift Supervision (OTS), acting by and through
its Regional Director for the Northeast Region (Regional Director).

WHEREAS, based on its February 17, 2009 report of examination of the Association
(ROE), OTS finds that the Association has engaged in acts and practices that are
unsafe and unsound and these acts and practices have resulted in weaknesses and
deficiencies, and

WHEREAS, the Association, which is subject to examination, regulation and
supervision by OTS, is committed to addressing the unsafe and unsound acts and
practices and weaknesses and deficiencies identified by OTS; and

WHEREAS, in furtherance of their common goal to ensure that the Association
address the deficiencies identified by OTS, the Association and OTS have
mutually agreed to enter into this Agreement; and

WHEREAS, on June 15, 2009, the Association’s Board of Directors (Board), at a
duly constituted meeting adopted a resolution that authorizes the Association to
enter into this Agreement and directs compliance by the Association and its
directors, officers, employees, and other institution-affiliated parties with
each and every provision of this Agreement;

NOW THEREFORE, in consideration of the above premises, without admitting or
denying and regulatory violations, it is agreed as follows:

 

Restrictions on High Risk Lending.

1.         (a)       Effective immediately, the Association shall not (i)
directly or indirectly make, invest in, purchase, refinance, extend or otherwise
modify or commit to make, invest in, purchase, refinance, extend or otherwise
modify any Nonresidential Real Estate Loan, Commercial Loan, Investor Loan1, or
Construction Loan or (ii) purchase a participation interest in any loan, except
with the prior written non-objection of the Regional Director (collectively
Restricted Lending Activities). A request for such non-objection must be
received by OTS at

_________________________

1  For purposes of this Agreement the term “Investor Loan” means any extension
of credit: (i) that is secured by non-owner occupied residential real estate
and/or (ii) in which the loan proceeds are to be used for the purchase of, or
financing the holding costs (including debt service) related to, non-owner
occupied residential real estate.

 

1

 



 

--------------------------------------------------------------------------------

least thirty (30) days before a response is needed. These restrictions shall
remain in placed until the Association: (A) demonstrates, to the satisfaction of
the Regional Director, that all underwriting, documentation and credit
administration weaknesses identified in the ROE have been corrected and (B)
receives written non-objection of the Regional Director to the resumption of
Restricted Lending Activities.

 

(b)

Notwithstanding the restrictions at subparagraph (a) above, the Association may:

(i)        make advances necessary to honor legally binding commitments to fund
loans (Commitments) or loans-in process (LIP) in existence as of March 31, 2009,
provided that the Association (A) prior to finalizing any Commitment or making
any disbursement under an LIP, shall affirmatively determine that all conditions
precedent to the Commitment or disbursement have been satisfied; (B) will not
violate any law or regulation applicable to the Association by honoring such
Commitment or LIP; and (C) with respect to LIP, confirms through inspections by
persons or firms independent of the borrower(s), that required work or stages of
the project have been completed satisfactorily in accordance with the loan
agreements and Association policy;

(ii)       renew or modify, but not increase, loans of $500,000 or less that
were underwritten in strict compliance with established Association policies and
procedures, are performing and were not criticized in the ROE, provided that
such renewed or modified loan (A) is underwritten in strict compliance with
established Association policies and procedures and (B) relates to security
located in the Association’s local lending area2, and

(iii)      originate real-estate secured Construction Loans for 1-to-4 family
residential property where the real estate is located in the Association’s local
lending area3; and: (A) the borrower/builder has provided written documentation
of a binding written contract for the post-construction residential property to
be acquired by an owner-occupant who has a binding written loan commitment for
permanent financing, and/or (B) the Association has otherwise secured “specific
plans for permanent financing” (within the meaning of Section 213 of the OTS’
Examination Handbook).

_________________________

2  The term local lending area is the designated and documented Community
Reinvestment Act Assessment Area, as of March 31, 2009.

3  The term local lending area is defined in the prior footnote.

 

 

2

 

Supervisory Agreement – Roebling Bank

 



 

--------------------------------------------------------------------------------

Concentration Risk Reduction Plan.

2.         (a)       Within sixty (60) days, the Board shall review and approve
a Concentration Risk Reduction Plan that will reduce asset concentration in
Nonresidential Real Estate Loans, Investor Loans, Participation Loans, and
Construction Loans (collectively Criticized Concentrations). At a minimum, the
Concentration Risk Reduction Plan shall include:

(i)        acceptable concentration risk levels to be achieved no later than
December 31, 2010 for each of the Criticized Concentrations, expressed as a
percentage of the sum of Tier 1 (Core) Capital plus the allowance for loan and
lease losses (Criticized Concentration Ratios);

(ii)       a description of the manner and methods for reducing the
Association’s level of the Criticized Concentrations; and

(iii)      a quarterly schedule setting forth the targeted reductions in each of
the Criticized Concentration Ratios to achieve the acceptable levels developed
in accordance with in 2(a)(i) above.

(b)       Within sixty (60) days of approval of the Concentration Risk Reduction
Plan, the Board shall forward a copy of the Concentration Risk Reduction Plan to
the Regional Director for review and comment. Within fifteen (15) days of
receipt of any comments fro the Regional Director, the Board shall amend the
Concentration Risk Reduction Plan to incorporate the comments and adopt the
Concentration Risk Reduction Plan (Approval Concentration Risk Reduction Plan)
and provide a copy to the Regional Director within five (5) days of Board
approval of any revisions. The Board shall thereafter ensure implementation of
the Approved Concentration Risk Reduction Plan.

 

Identification and Reporting of Allowance for Loan and Lease Losses.

3.         (a)       Within forty-five (45) days, the Board shall review and
approve an Allowance for Loan and Lease Losses Policy (Revised ALLL Policy) that
details revisions to the Association’s procedures for identifying and reporting
ALLL. At a minimum, the Revised ALLL Policy shall:

 

3

 

Supervisory Agreement – Roebling Bank

 



 

--------------------------------------------------------------------------------

(i)        conform to the requirements of generally accepted accounting
principles and pertinent regulatory requirements and guidance4 and is
appropriate for the size of the Association and the complexity of its loan and
lease portfolios; and

(ii)       address weaknesses in the methodology and processes identified in the
ROE.

(b)       Within five (5) days of Board approval of the Revised ALLL Policy, the
Board shall forward a copy to the Regional Director for review and comment.
Within fifteen (15) days of receipt of any comments from the Regional Director,
the Board shall amend the Revised ALLL Policy to incorporate the comments. The
Board shall adopt the Revised ALLL Policy and provide a copy to the Regional
Director within five (5) days of Board approval of any revisions. The Board
shall ensure implementation of the Revised ALLL Policy.

 

Correction of Loan Underwriting and Credit Administration Deficiencies.

4.         Within sixty (60) days, the Board shall review, approve and oversee
the Association’s implementation of a plan to resolve and correct the loan
underwriting policies and procedures, documentation and credit administration
weaknesses and deficiencies identified in the ROE. At a minimum, the plan shall:

(a)       describe each identified weakness and/or deficiency and present a
schedule identifying all steps necessary to correct it, together with projected
deadlines for the accomplishment of each step and the date on which the
corrective action will be completed,

(b)       identify the member of management responsible for ensuring that the
corrective action is taken; and

(c)       provide that each weakness or deficiency shall be addressed or
corrected by no later than September 30, 2009.

 

Plan for Reduction of Criticized Assets.

5.         (a)       Within forty-five (45) days, the Board shall review and
approve, and ensure implementation of a comprehensive plan for the reduction of
Criticized Assets, as that term is

_________________________

4  See (i) 12 C.F.R. §560.160, (ii) Interagency Policy Statement on the
Allowance for Loan and Lease Losses and Questions and Answers on Accounting for
Loan and Lease Losses issued on December 13, 2006 pursuant to OTS CEO Memorandum
250 (2006 Policy Statement) and (iii) Interagency Policy Statement on the
Allowance for Loan and Lease Losses Methodologies and Documentation for Banks
and Savings Institutions, dated July 2, 2001 (66 Fed. Reg. 35629, published on
July 6, 2001).

 

 

4

 

Supervisory Agreement – Roebling Bank

 



 

--------------------------------------------------------------------------------

defined below (Criticized Asset Reduction Plan). The reduction of any particular
Criticized Asset may be effected by, among other things, a substantial
collection of principal balance owed, enhancement of collateral, guarantees or
other factors contributing to the quality of the asset, or a write-down of the
Criticized Asset.

(b)       At a minimum, the Criticized Asset Reduction Plan shall provide for
the establishment of a Board Committee and/or Officer of the Association whose
responsibilities shall be: (i) to develop and implement Asset Action Plans with
respect to each Criticized Asset over $250,000, and (ii) to report to the Board
on implementation of the Asset Action Plans on a monthly basis.

 

(c)

The Asset Action Plans at a minimum shall include:

(i)        a comprehensive analysis of all loan documents and the identification
of any missing documentation,

(ii)       a realistic analysis of: (A) the available cash flow to service the
debt, (B) the value of any collateral, and (C) the ability of the Association to
enforce any guarantees,

 

(iii)

an assessment of potential legal issues or impediments, and

(iv)      based on the above, the development of an asset action plan for the
workout of each asset, including a timetable for each suggested action.

(d)       The term “Criticized Assets” means Association assets that are, and
subsequent to the Effective Date will have been, properly classified as
“substandard,” “doubtful,” “loss,” or “special mention,” either by the
Association (pursuant to 12 CFR §560.160(a)(1)) or by OTS (pursuant to 12 CFR
§560.160(a)(2) and other applicable laws and regulations.)5

 

Brokered Deposits.

6.         Effective immediately, the Association shall not increase the dollar
amount of brokered deposits6, excluding interest credited, without obtaining the
Regional Director’s prior written approval. A request for such written approval
shall be submitted to the Regional Director at least thirty (30) days prior to
the acceptance of such brokered deposits.

_________________________

5  Criticized Assets are reported at lines VA960, VA965, VA970 and VA975 of TFR
Schedule V. The total amount of Criticized Assets should be the sum of the
amounts reported on those TFR lines.

6  The term brokered deposits is defined at 12 C.F.R. § 337.6.

 

 

5

 

Supervisory Agreement – Roebling Bank

 



 

--------------------------------------------------------------------------------

 

Board Oversight of Compliance with Agreement.

7.         Within 45 days after the end of each calendar quarter, commencing
with the quarter ending June 30, 2009, the Board shall

 

(a)

Adopt a resolution (Compliance Resolution) which

(i)        formally resolves that, following a diligent inquiry (which shall
include the review of management reports and all other relevant information), to
the best of its knowledge and belief, during the immediately preceding quarter,
the Association complied with each provision of the Agreement, except as
otherwise stated, and

(ii)       specifies in detail how, if at all, full compliance was determined
not to exist and identifies all written notices of exemption issued by OTS that
were outstanding when the Compliance Resolution was adopted; and

(b)       Provide OTS with a certified copy of the Compliance Resolution adopted
by the Board.

 

Effective Date.

8.

This Agreement is effective on the Effective Date as shown on the first page.

 

Duration.

9.         This Agreement shall remain in effect until terminated, modified or
suspended, by written notice of such action by OTS, acting by and through its
authorized representatives.

 

Time Calculations.

10.       (a)       Calculation of time limitations for compliance with the
terms of this Agreement run from the Effective Date and shall be based on
calendar days, unless otherwise noted.

            (b)       The Regional Director or an OTS authorized representative
may extend any of the deadlines set forth in the provisions of this Agreement
upon written request by the Association that includes reasons in support for any
extension. Any OTS extension shall be made in writing.

 

Submission and Notices.

11.       (a)       All submissions, including progress reports, to OTS that are
required by or contemplated by the Agreement shall be submitted within the
specified timeframes.

 

 

6

 

Supervisory Agreement – Roebling Bank

 



 

--------------------------------------------------------------------------------

(b)       Except as otherwise provided herein, all submissions, requests,
communications, consents or other documents relating to the Agreement shall be
in writing and sent by first class U. S. mail (or by reputable overnight
carrier, electronic facsimile transmission or hand delivery by messenger)
addressed as follows:

To OTS:

 

The original to:

 

Michael E. Finn, Regional Director

Office of Thrift Supervision

Harborside Financial Center Plaza Five

Suite 1600

Jersey City, New Jersey 07311

A copy to:

 

Joseph J. Donohue, Assistant Director

Office of Thrift Supervision

Harborside Financial Center Plaza Five

Suite 1600

Jersey City, New Jersey 07311

 

To the Association:

 

Attn:

 

Mr. John J. Ferry

Chairman of the Board

Roebling Bank

Route 130 and Delaware Avenue

Roebling, New Jersey 08554

A copy to:

 

Mr. Frank J. Travea, III

President

Roebling Bank

Route 130 and Delaware Avenue

Roebling, New Jersey 08554

 

No Violation Authorized.

12.       Nothing in this Agreement shall be construed as allowing the
Association, its board of directors, officers or employees to violate any law,
rule or regulation.

 

OTS Authority Not Affected.

13.       Nothing in this Agreement shall inhibit, estop, bar or otherwise
prevent OTS from taking any other action affecting the Association if at any
time OTS deems it appropriate to do so to fulfill the responsibilities placed
upon OTS by law.

 

Other Governmental Actions Not Affected.

14.       The Association acknowledge and agree that its execution of the
Agreement is solely for the purpose of resolving the matters addressed herein,
and does not otherwise release, discharge, compromise, settle, dismiss, resolve,
or in any way affect any actions, charges against, or liability of the
Association that arise pursuant to this action or otherwise, and that may be or
have

 

 

7

 

Supervisory Agreement – Roebling Bank

 



 

--------------------------------------------------------------------------------

been brought by any governmental entity other than OTS.

 

Miscellaneous.

15.       (a)       The laws of the United States of America shall govern the
construction and validity of this Agreement.

(b)       If any provisions of this Agreement is ruled to be invalid, illegal,
or unenforceable by the decision of any Court of competent jurisdiction, the
validity, legality, and enforceability of the remaining provisions hereof shall
not in any way be affected or impaired thereby, unless the Regional Director in
his or her sole discretion determines otherwise.

(c)       All references to OTS in this Agreement shall mean any of the OTS’s
predecessors, successors and assigns.

(d)       The section and paragraph headings in this Agreement are for
convenience only and shall not affect the interpretation of this Agreement.

(e)       The terms of this Agreement represent the final agreement of the
parties with respect to the subject matters thereof, and constitute the sole
agreement of the parties with respect to such subject matters.

 

Enforceability of Agreement.

16.       This Agreement is a “written agreement” entered into with an agency
within the meaning and for the purpose of 12 USC §§ 1818(b)(1), 1818(e)(1),
1818(i)(2), and 1818(u)(1)(A).

 

Signature of Directors/Board Resolution.

17.       Each director of the Board signing this Agreement attests that he or
she voted in favor of a Board Resolution authorizing the consent of the
Association to the execution and issuance of the Agreement. This Agreement may
be executed in counterparts by the directors after approval of execution of the
Agreement at a duly called board meeting of the Board. Facsimile signatures are
acceptable. A copy of the resolution authorizing execution of this Agreement by
the Board shall be delivered to OTS, along with the executed original(s) of this
Agreement.

 

[Remainder of Page Intentionally Blank]

 

 

8

 

Supervisory Agreement – Roebling Bank

 



 

--------------------------------------------------------------------------------

WHEREFORE, OTS, acting by and through its Regional Director, and the Association
hereby execute this Agreement.

 

ROEBLING BANK

 

OFFICE OF THRIFT SUPERVISION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Frank J. Travea, III

 

By:

/s/ Michael E. Finn

 

Frank J. Travea, III

President and Chief Executive Officer

 

 

Michael E. Finn
Regional Director, Northeast Region

 

 

 

 

 

 

 

 

/s/ John J. Ferry

 

 

Date: See Effective Date on page 1

 

Mr. John J. Ferry, Chairman

 

 

 

 

 

 

 

 

 

 

 

/s/ John A. LaVecchia

 

 

 

 

John A. LaVecchia, Director

 

 

 

 

 

 

 

 

 

 

 

/s/ Mark V. Dimon

 

 

 

 

Mark V. Dimon, Director

 

 

 

 

 

 

 

 

 

 

 

/s/ Joan K. Geary

 

 

 

 

Joan K. Geary, Director

 

 

 

 

 

 

 

 

 

 

 

/s/ George Nyikita

 

 

 

 

George Nyikita, Director

 

 

 

 

 

 

 

 

 

 

 

/s/ Robert Semptimphelter

 

 

 

 

Robert Semptimphelter, Sr., Director

 

 

 

 

 

 

 

9

 

Supervisory Agreement – Roebling Bank

 



 

 